Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to preliminary amendment filed 12/09/2020, claim 1 has been canceled. Claims 2-23 are new. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 10, 16-18, 22-23 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Jeong et al. (US Publication No. US 20090094562 A1)


	In regards to claim 2, Jeong teaches, A computer-implemented method comprising: 
presenting a graphical control element on a surface of a display device, the graphical control element including a visual area, the visual area having a respective axis parallel to the surface of the display device; (See fig. 4, 7a-7c, 9a-9e, paragraph 50, 61,  the mobile terminal 100 may not display any menu item on a background image 310…As shown in FIG. 9A, if it is assumed that a particular menu has been already executed and the corresponding execution screen image 510 is displayed on the background screen image 310. Claimed visual area is area surrounding the background image 310 and/or execution screen image 510) 
detecting a user input in the visual area for asserting a command; and (See figs. 7a-7c, 9a-9e, user finger swipe/drag gesture is performed as shown in the figures)
responsive to the user input, compressing the visual area in a dimension parallel to the axis, and presenting a command icon for the command in a region that includes a subtraction of the compressed visual area from the visual area. (See figs. 9A-9E, paragraph 61, execution screen image 510 is displayed on the background screen image 310, if the region of the exposed menu screen increases, the size of the region where the executed screen image 510 is displayed would be reduced inverse-proportionally. For example, if the menu screen image 320 is dragged to appear in a state that a video reproduction image has been displayed, the region of the exposed menu screen image 320 is gradually increased while the size of region where the video reproduction image is displayed is gradually reduced.)
In regards to claim 3, Jeong teaches the computer implemented method of claim 2, wherein the visual area describes a rectangle. (See figs. 4, 7a-7c, 9a-9e)
In regards to claim 10, Jeong teaches the computer implemented method of claim 2, wherein the visual area represents a card with an icon, and wherein the compressed visual area displays a compressed view of the icon. (Graphic icon includes an image as known by person of ordinary skilled in the art. See figs. 9a-9e, bear image compressed)

In regards to claim 16, Jeong teaches the computer implemented method of claim 2, wherein the user input in the visual area for asserting the command comprises a first swipe along a contact line extending at least partially through the visual area. (See figs. 9A-9B, drag/swipe gesture)
In regards to claim 17, Jeong teaches the computer implemented method of claim 16, wherein the method includes interpreting a second swipe along a contact line that is oblique relative to horizontal and vertical axes as if it were parallel to one of the horizontal and vertical axes. (See fig. 9C and associated paragraph, diagonal swipe also enables compression of background image where horizontal/vertical swipe does similar shown in at least figs. 9a-9b)
In regards to claim 18, Jeong teaches the computer implemented method of claim 16, wherein the compressed visual area is restored to its original shape by a second swipe in a direction generally opposite the direction of the first swipe. (See fig. 5, step S107 and associated paragraphs, hiding entire menu screen image in direction touch is released after flick. Flick is also form of “swipe”)
	Claim 22 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above. 


In regards to claim 23, Jeong teaches, A computer-implemented method comprising: 
presenting a graphical control element on a surface of a display device, the graphical control element including a visual area, the visual area having visible content, (See fig. 4, 7a-7c, 9a-9e, paragraph 50, 61,  the mobile terminal 100 may not display any menu item on a background image 310…As shown in FIG. 9A, if it is assumed that a particular menu has been already executed and the corresponding execution screen image 510 is displayed on the background screen image 310. Claimed visual area is area surrounding the background image 310 and/or execution screen image 510) 
detecting a user input in the visual area for asserting a command; and (See figs. 7a-7c, 9a-9e, user finger swipe/drag gesture is performed as shown in the figures)
responsive to the user input, graphically rendering the visual area as partially transparent, and graphically presenting a command icon for the command that appears to be beneath the visual area, so that both content of the visual area and the command icon are visible. (See figs. 4, 7a-7c, and paragraph 53, claim 12, Menu screen image 320, which refers to a screen image including a plurality of menu items (or icons), is visually distinguished from the background screen image(s) 310 and may be translucent (i.e., semi-transparent) to allow the background screen image(s) 310 to be seen there through. In this case, an environment setting menu may be provided to allow the degree of transparency of the menu screen to be adjusted.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Publication No. US 20090094562 A1) in view of NPL: “Rotate and scale a view based on one handle in Android”, hereinafter “stockoverflow”.


In regards to claim 4, Jeong teaches the computer implemented method of claim 3. Jeong teaches compressing the visual area as well as rectangular shape along axis (Jeong, figs. 4, 7a-7c, 9a-9e) however does not specifically teach, wherein compressing the visual area comprises graphically rotating the […view] along the axis. 
Stockoverflow further teaches, wherein compressing the visual area comprises graphically rotating the […view] along the axis. (See at least page 1, 4, disclosure of rotating and scaling (i.e. includes reducing in size) a view with a single user input (i.e. drag))
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Stockoverflow because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Publication No. US 20090094562 A1) in view of Chiu et al. (US 20120131516 A1)


In regards to claim 5, Jeong teaches the computer implemented method of claim 3.
Jeong teaches compressing the visual area however does not specifically teach, graphically presenting the rectangle as a sheet bulging upward away from the surface of the display device.
Chiu further teaches, graphically presenting the rectangle as a sheet bulging upward away from the surface of the display device. (See fig. 1, paragraph 6)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Chiu because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Also, Chiu enable a more direct and expressive interaction employing a multi-touch display for folding documents in a 3D visualization (paragraph 132).

In regards to claim 6, Jeong teaches the computer implemented method of claim 2.  
Jeong teaches compressing the visual area however does not specifically teach, graphically presenting the visual area as having three folds, the center of which appears to rise up out of the surface of the display device.
Chiu further teaches, graphically presenting the visual area as having three folds, the center of which appears to rise up out of the surface of the display device. (See fig. 1, paragraph 6)

Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Chiu because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Also, Chiu enable a more direct and expressive interaction employing a multi-touch display for folding documents in a 3D visualization (paragraph 132).


Claims 7-8, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Publication No. US 20090094562 A1) in view of Yen et al. (US 20140306965 A1)


In regards to claim 7, Jeong teaches the computer implemented method of claim 2.
Jeong teaches compressing the visual area as well as providing sliding/dragging input to compress the visual area however does not specifically teach, wherein compressing the visual area comprises graphically presenting the visual area as having an edge that appears to fall downward, away from a user of the display device, as the graphical control element slides in a direction of the edge.
Yen further teaches, wherein compressing the visual area comprises graphically presenting the visual area as having an edge that appears to fall downward, away from a user of the display device, as the graphical control element slides in a direction of the edge. (See fig. 11, paragraph 93, as user performs slide operation towards the edge, page 1 is compressed and folded along the folding line as shown in fig. 11. When folding, it encompasses both folding upward/downward which would cause edge (i.e. 1A) to either fall downward or rise upward. Yen does not explicitly state which way it is folded; therefore, it is reasonable to consider that both folding directions can occur)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Yen because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Yen further provides improved animated appearance of folding/unfolding.

In regards to claim 8, Jeong teaches the computer implemented method of claim 2.
Jeong teaches compressing the visual area as well as providing sliding/dragging input to compress the visual area however does not specifically teach, wherein compressing the visual area comprises graphically presenting the visual area as having an edge that appears to rise upward, toward a user of the device, as the graphical control element slides in the direction of the edge.
Yen further teaches, wherein compressing the visual area comprises graphically presenting the visual area as having an edge that appears to rise upward, toward a user of the device, as the graphical control element slides in the direction of the edge. (See fig. 11, paragraph 93, as user performs slide operation towards the edge, page 1 is compressed and folded along the folding line as shown in fig. 11. When folding, it encompasses both folding upward/downward which would cause edge (i.e. 1A) to either fall downward or rise upward. Yen does not explicitly state which way it is folded; therefore, it is reasonable to consider that both folding directions can occur)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Yen because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Yen further provides improved animated appearance of folding/unfolding.


In regards to claim 13, Jeong teaches the computer implemented method of claim 2.
Jeong does not specifically teach, wherein the visual area graphically represents a card with an aspect ratio, the method further comprising sensing a change in orientation of the display device and changing the aspect ratio responsive to the sensed change.
Yen further teaches, wherein the visual area graphically represents a card with an aspect ratio, the method further comprising sensing a change in orientation of the display device and changing the aspect ratio responsive to the sensed change. (See fig. 10c-10d, paragraphs 91-92, At stage A, the display 204 is in a landscape orientation showing a first page Page-1 and a second page Page-2… At stage D, the display 204, as relative to stage A, is now rotated into a portrait orientation. Accordingly, the pages (Page-1, Page-2, P3, and P4) are automatically orientated differently.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Yen because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Yen further provides improved animated appearance of folding/unfolding.

In regards to claim 14, Jeong teaches the computer implemented method of claim 2.
Jeong does not specifically teach, further comprising presenting the graphical control element on the surface of the display device as an element of a two-dimensional array of graphical control elements. 
Yen further teaches, further comprising presenting the graphical control element on the surface of the display device as an element of a two-dimensional array of graphical control elements. (See fig. 1, viewport 106 having pages arranged in 2d array, paragraph 29, figs. 2-11)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Yen because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Yen further provides improved animated appearance of folding/unfolding.

In regards to claim 15, Jeong-Yen teaches the computer implemented method of claim 14, wherein there is a number of the graphical control elements, the method further comprising receiving a command to alter the number, and scaling the visual area responsive to the command. (See Yen fig. 11, in response to input in fig. 11a (i.e. pages 1-2) where only two pages are displayed initially and, additional pages are displayed in fig. 11b after the input (i.e. pages 3-4 appears in addition to already displayed pages 1-2)

In regards to claim 21, Jeong teaches the computer implemented method of claim 2.
Jeong does not specifically teach, wherein the compressed visual area is restored to its original shape by detecting a user input in a second visual area of a second graphical control element for asserting a command.
Yen further teaches, wherein the compressed visual area is restored to its original shape by detecting a user input in a second visual area of a second graphical control element for asserting a command. (See figs. 3B-3C, and associated paragraphs, user’s finger is over page 2 during swipe while pages 3-4 are compressed, and further swiping across the contact line displays pages 3-4 in its original size. Similarly, see figs. 4-11 and associated paragraphs) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Yen because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user. Yen further provides improved animated appearance of folding/unfolding.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Publication No. US 20090094562 A1) in view of NPL: “Scaling then rotating a rectangle drawable”, hereinafter “Stackoverflow2”


In regards to claim 9, Jeong teaches the computer implemented method of claim 2.
Jeong teaches compressed visual area however does not specifically teach, wherein the …area has a shape of a quadrilateral with only one pair of parallel sides.
Stackoverflow2 further teaches, wherein the …area has a shape of a quadrilateral with only one pair of parallel sides. (See page 1, scaling and rotating rectangle to result in a trapezoid shape)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Stockoverflow2 because it would have been desirable to emphasize the visual output of the user input that user is currently making such that user clearly is aware of whether their input is working as intended, which enhances user experience. Also, intuitive feel is provided to the user.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Publication No. US 20090094562 A1) in view of Langlois et al. (US 20130159941 A1)

In regards to claim 11, Jeong teaches the computer implemented method of claim 2.
Jeong does not specifically teach, wherein the visual area represents a card with visible text, and wherein the compressed visual area displays the visible text.
Langlois further teaches, wherein the visual area represents a card with visible text, and wherein the compressed visual area displays the visible text. (See figs. 3-5, and associated paragraphs)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Langlois because battery is conserved as well as providing a more efficient interface to the user because the user is able to obtain information without being required to open or execute the second function (Paragraph 51).

In regards to claim 12, Jeong-Langlois teaches the computer implemented method of claim 11, wherein the compressed visual area displays all the visible text of the visual area. ((See Langlois figs. 3-5, and associated paragraphs)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US Publication No. US 20090094562 A1) in view of Mesguich Havilio et al. (US 20140173530 A1), hereinafter “Mesguich”.

In regards to claim 19, Jeong teaches the computer implemented method of claim 2.
Jeong teaches user input in the visual area for asserting the command (See figs. 9a-9d) however does not specifically teach, wherein the user input in the visual area… comprises a tap at least partially within the visual area.
Mesguich further teaches, wherein the user input in the visual area… comprises a tap at least partially within the visual area. (See Mesguich, abstract, paragraphs 11, 15-16, 30-31, 42, sub-menu includes a UI check box that when checked or otherwise selected by the user, enables a `Tap-Expand` function (shown in the enabled state); unchecking the box disables the function. In one example, the Tap-Expand function allows the user to designate a center point for the expansion or for the hybrid zoom-expansion function, depending upon which function(s) is assigned to the pinch gesture. In one example embodiment, the Tap-Expand function is enabled along with the Expand/Collapse function. In such an example, the user may initially tap or otherwise contact the touch screen display at a certain location, and within a specific time frame (e.g., 1-2 seconds) may contact the screen at another point to perform an inward or outward pinch gesture. The initial tap may identify which item or items should expand or collapse in response to the subsequent pinch gesture. For instance, in one embodiment the user may tap the touch screen at a certain location with the index or middle finger of the user's hand, thus selecting one or more items, and within one to three seconds the user may contact the screen with the thumb of the same hand and perform the outward pinch motion. In this example scenario, the gestures described may expand previously hidden content related to the item or items selected by the initial tap.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Jeong to further comprise method taught by Mesguich because Mesguich provides user interface expand/collapse function that can be efficiently and intuitively implemented with touch-screen gestures (i.e. tap) by the user (paragraph 13).

In regards to claim 20, Jeong-Mesguich teaches the computer implemented method of claim 19, wherein the compressed visual area is restored to its original shape by a second tap at least partially within the visual area. (See Mesguich, abstract, paragraphs 11, 15-16, 30-31, 42, sub-menu includes a UI check box that when checked or otherwise selected by the user, enables a `Tap-Expand` function (shown in the enabled state); unchecking the box disables the function. In one example, the Tap-Expand function allows the user to designate a center point for the expansion or for the hybrid zoom-expansion function, depending upon which function(s) is assigned to the pinch gesture. In one example embodiment, the Tap-Expand function is enabled along with the Expand/Collapse function. In such an example, the user may initially tap or otherwise contact the touch screen display at a certain location, and within a specific time frame (e.g., 1-2 seconds) may contact the screen at another point to perform an inward or outward pinch gesture. The initial tap may identify which item or items should expand or collapse in response to the subsequent pinch gesture. For instance, in one embodiment the user may tap the touch screen at a certain location with the index or middle finger of the user's hand, thus selecting one or more items, and within one to three seconds the user may contact the screen with the thumb of the same hand and perform the outward pinch motion. In this example scenario, the gestures described may expand previously hidden content related to the item or items selected by the initial tap.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177